Citation Nr: 0402898	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) allowance under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from December 1958 to 
December 1962.  The appellant is his widow.  

An August 2000 RO decision found that the veteran's death was 
service-connected, thereby establishing his widow's 
entitlement to DIC at the basic monetary rate.  The present 
appeal comes to the Board of Veterans' Appeals (Board) from a 
February 2001 RO decision, as supplemented by an October 2003 
RO decision which clarified the issue.  The issue as 
clarified is whether the appellant is entitled to an 
increased monetary rate of DIC under 38 U.S.C.A. § 1311(a)(2) 
(such is paid when a veteran received or was entitled to 
receive total compensation benefits for at least  8 years 
immediately preceding death).

In her December 2002 substantive appeal, the appellant 
indicated that she wanted a hearing before a Board Member 
(Veterans Law Judge) sitting at the RO (i.e., a Travel Board 
hearing).  Under these circumstances, a Travel Board hearing 
must be scheduled by the RO.  38 U.S.C.A. § 7107 (West  
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).

In view of the foregoing, the case is remanded for the 
following action:

The Reno RO should schedule the appellant 
for a Travel Board hearing in connection 
with her appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

